Citation Nr: 1632709	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for hypertension on the basis that new and material evidence had not been submitted to reopen the claim.  In October 2009, the Veteran, his wife and his sister testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

In a March 2010 decision, the Board reopened and remanded the Veteran's claim for service connection for hypertension. 

In an August 2011 decision, the Board denied service connection for hypertension. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court vacated the Board's decision pursuant to a Joint Motion.

In January 2013, the Board remanded the case for further development.

In a September 2013 decision the Board denied the Veteran's claim on appeal.  In January 2014 decision the Board vacated its September 2013 decision because the Veteran's representative had not been provided a copy of a requested April 2013 VA medical examination, thus denying the Veteran due process.  The Board's action remanded the case to the RO for the purpose of providing the Veteran and his representative a copy of the requested VA examination report and affording them the appropriate period in which to respond.





FINDING OF FACT

Hypertension was not manifested during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in March 2007 satisfied the duty to notify provisions regarding the claim decided here.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

 The Veteran's service treatment records have been obtained.  Post-service VA and private medical records have also been obtained. 

The Veteran was provided VA hypertension examinations in November 2008 and May 2010, with an addendum to the 2010 examination in April 2013.    The Joint Motion asserted that the May 2010 examination was inadequate, and the Board accordingly obtained the addendum opinion in April 2013 to correct the inadequacy.  The Board has reviewed the addendum opinion and finds it substantially complies with the requirements articulated in the Board's remand. D'Aries v. Peake, 22 Vet. App. 97(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The examinations, in aggregate with the addendum, are adequate as they are predicated on examination of the Veteran and offer opinions regarding the etiology of any currently diagnosed hypertension that address the relevant evidence of record.  In reaching this determination, the Board notes that the April 2013 addendum report specifically addresses the in-service elevated blood pressure readings in May 1969 and offers an opinion on whether those readings were early manifestations of later diagnosed hypertension with supporting rationale.  The record does not reflect that these examinations, in aggregate, are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The transcripts of the Veteran's August 2008 and October 2009 personal hearings are also of record.  38 U.S.C.A. 5103A; 38 C.F.R. §3.159.  The Veteran was afforded a hearing in October 2009 before the Board during which he presented argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  

At the October 2009 hearing, the Acting VLJ identified the issues to the Veteran, who volunteered his relevant treatment history during and after service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The October 2011 Joint Motion for Remand, as incorporated by the Court's Order in February 2012, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its previous decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).

Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Legal Principles

Under VA rating criteria, the term 'hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly.  160mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease Or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.3 03(a); see also Davidson v. Shinseki, 581 F.3d 133 (Fed. Cir. 2009); Hickson v. West, 12 Vet., App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995,), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent 'to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disorders, such as hypertension may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.

For the conditions explicitly recognized as "chronic" Under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 81 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  The combat provision of 38 U.S.CA. § 1154(b) does not apply because the Veteran did not serve in combat.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d 1372, 1377.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, 7 Vet. App. 478, 511, aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

Service treatment records show no complaints or treatment for any high blood pressure problems, or relevant findings or diagnoses of hypertension, or elevated blood pressure readings except in May 1969 during the separation examination that month. 

The report of a May 1969 medical history during the separation examination shows that the Veteran denied any history of having experienced high or low blood pressure.  The report of the May 1969 separation examination shows that clinical evaluation of the Veteran's heart and vascular system was normal; however, his blood pressure reading was 140/100.  As a result, he underwent a three day blood pressure check prior to discharge.  His blood pressure readings over the three day period were 140/100 on the first day; 138/80 and 134/82 on the second day; and, 110/68, 110/80, 124/92, and 120/90 on the third day.  The associated service treatment records show that the Veteran was not diagnosed with hypertension at that time and was found to be fit for separation from active service.

In August 1969 the Veteran filed his initial claim for service connection, which was for a low back disability; and he filed another claim for benefits in April 1979, which was for nonservice connected pension as a result of a back injury sustained after his separation from active service.  

A May 1979 VA examination report records that the Veteran's blood pressure was 125/90.  The Veteran filed a claim for nonservice-connected pension for a low back disability in May 1988.  

During a VA examination in July 1988, the Veteran's blood pressure was recorded as 130/86.  The examination report did not contain a diagnosis of hypertension.

The earliest post-discharge medical evidence on file reflecting a diagnosis of hypertension is contained in an October 2000 private hospital record, which indicated an impression of hypertension.

During a February 2005 VA examination the Veteran reported that he received no medication for blood pressure control during his active duty service.  He reported that he had been diagnosed with hypertension when he was 28 and was given medication approximately six years after his discharge from service.  

After reviewing the Veteran's claims file, the examiner noted the findings from the Veteran's three day blood pressure check in May 1969 and opined that the blood pressure findings were not considered to be hypertension by 1969 medical standards, but were considered to be a pre-hypertensive state by current medical standards.  The examination report contains impressions of 

(1) Hypertension diagnosed and treated age 28 some 6 years after discharge. No documentation of hypertension and no treatment while on active duty.
(2) Obesity, exogenous.
(3) Coronary artery disease recent treatment balloon angioplasty done privately October 4, 2004. The coronary artery disease is secondary to hypertension. 

A number of VA treatment records dated since September 2004 record that the Veteran had a ten year history of hypertension.  

In an April 2007 statement the Veteran's sister reported that the Veteran had complained of chest pain and had had a rapid heartbeat and high blood pressure after his discharge from service.  In another April 2007 statement, an acquaintance of the Veteran reported that after his discharge the Veteran's nose would bleed at any given time, sometimes uncontrollably.  She stated that she later learned that the Veteran had high blood pressure and that he told her that he attributed his high blood pressure to his parachute jumps in service.

In a February 2008 treatment record, the Veteran's private treating physician, Dr. John G. McCray, D.O., concluded with an assessment of coronary artery disease and of hypertension.  He opined that the Veteran "suffers from arterial disease of the coronary vasculature as a direct result of his hypertension which was diagnosed while serving in the U.S. Army."

In a May 2008 letter, Dr. McCray stated that he reviewed the Veteran's service medical records and claims file and that on that basis he was positive that the Veteran had suffered from hypertension in service that went untreated in service, and that as a consequence the Veteran now had coronary artery disease.  He further stated that it was documented in medical literature that hypertension is a leading cause of coronary artery disease.

During his August 2008 personal hearing before a Decision Review Officer, the Veteran testified that he first experienced chest pains in service.  He further testified that just prior to his discharge he had nosebleeds and high blood pressure readings and was given medication and bed rest to lower his blood pressure readings so he could be discharged.

At his November 2008 VA examination, the Veteran reported that he had experienced elevated blood pressure since he left service and that he saw a doctor shortly after discharge from service for epistaxis (bleeding from the nose), and was started on medication that he continues to take.  The examination report contains a diagnosis of hypertension.  

The examiner discussed the Veteran's service treatment records noting the results of the three day blood pressure checks.  The examiner commented there was no documentation of a diagnosis of hypertension in the intervening period after discharge.  The examiner noted that the Veteran had filed several claims for different VA benefits without filing a claim for service connection for hypertension, and that he reported only a ten year history of hypertension in September 2004.  The examiner stated that the three-day blood pressure check close to discharge would not be sufficient for a diagnosis of hypertension.  Based on the foregoing the examiner opined that it was less likely as not that the Veteran's hypertension occurred in active service. 

In a November 2009 statement, Dr. McCray wrote that he had reviewed the Veteran's service treatment records.  He stated that the Veteran had had multiple episodes of chest pain in service and that the Veteran had three episodes of elevated blood pressure in May 1969.  He noted that the Veteran presently had coronary heart disease.  Dr. McCray stated that the direct relationship between hypertension and coronary artery disease is well established and not open to debate. Based on the foregoing, Dr. McCray opined that the Veteran did suffer from hypertension during service.  

During his October 2009 personal hearing before the undersigned the Veteran testified that his first high blood pressure readings were in 1969 during his active duty service, but he could not recall if he had been diagnosed with hypertension at the time.  He testified that after his discharge he went to a doctor who diagnosed hypertension in 1969.

During a May 2010 VA examination the examiner recorded that the service treatment records indicate that the Veteran made two visits for complaints of chest pain, which was later diagnosed as costochondritis in May 1968 based on chest X-ray examination.  The examiner noted that at the time of his May 1969 separation examination the Veteran reported he had not had problems with blood pressure or chest pain.  The examiner discussed the blood pressure readings recorded in connection with the May 1969 examination, noting that no diagnosis of hypertension was proffered at that time or until six years later.  

The May 2010 VA examination report noted a history post service that a cardiac catheterization in October 2004 was negative, showing no evidence of significant coronary artery disease.  A VA cardiology clinic evaluation was conducted in February 2009, which showed symptoms including consistent with pericarditis.  A follow-up visit in September 2009 resulted in a diagnosis of coronary artery disease. 

After examination and reviewing the claims file, the May 2010 VA examination report concluded with diagnoses of hypertension, and ischemic heart disease.  The examiner opined that it was less likely as not that the Veteran's currently diagnosed hypertension was related to his military service.  As rationale for that opinion, the examiner noted that according to the Joint National Committee Standard regarding a diagnosis of hypertension, the average of two or more blood pressure readings at each of two or more visits after the initial screen should be used to determine the presence or absence of hypertension.  The examiner further noted the following.  A normal blood pressure reading was systolic of less than 120 and diastolic of less than 80, and a pre-hypertension was defined as a systolic of 120-139 or diastolic of 80-89.  Stage I hypertension was defined as systolic of 140-159 or diastolic of 90-99.  The examiner noted that the Veteran's average blood pressure from the second day of his three-day check was 136/81 and his average blood pressure from the third day of the three-day check was 116/83.  The examiner also noted that according to the definitions provided the Veteran's blood pressure readings during active service did not meet the requirements for a diagnosis of hypertension.  The examiner further noted that there was no evidence indicating that the Veteran was diagnosed with hypertension prior to the age of 28, some six years following his separation from active service.  The examiner noted that the documented complaints of chest pain in service had been diagnosed as costochondritis, which is not considered to be causative or related to the hypertension or ischemic heart disease.

In an April 2013 addendum to the May 2010 VA examination, the examiner reviewed his discussion from the May 2010 VA examination.  The examiner further noted that the Veteran was not prescribed any antihypertensive medication in service, and therefore his "medication history" did not support an onset of hypertension in service.  The examiner concluded that no specific underlying disorder had been identified so that it is most likely that the Veteran now has essential or primary hypertension, which is a separate condition from any "pre-hypertension".  The examiner further stated that pre-hypertension does not simply evolve into essential hypertension because there are numerous variables involved, citing a variety of risk factors associated with essential hypertension.   

The examiner opined that because of the numerous risk factor variables involved, prehypertension cannot accurately be described as an early manifestation of a later diagnosed hypertension.  Based on the foregoing, the examiner opined that the Veteran's pre-hypertension as evidenced by the elevated blood pressure readings in service, was less likely than not an "early manifestation" of a later diagnosed hypertension.

The Veteran's representative submitted letters in April 2015 and June 2016 asserting that the Veteran had early readings of high blood pressure in service and had high readings soon after service.  She further argued that race or heredity factors may or may not (50/50) have played a role in those early readings, and that while later aging/lifestyle-type factors may or may not have contributed to the current diagnosis, the fact remains that hypertensive readings were on record prior to any later lifestyle effects.  She concluded there is medical support for the opinion that there is at least a 50/50 chance that the Veteran's current hypertension began in service.  

Analysis

The Veteran and his representative essentially maintain that the Veteran's currently diagnosed hypertension had its onset in service as evidenced by elevated blood pressure readings in May 1969; or, that the Veteran was diagnosed and treated for hypertension within a year of his discharge from service.

The Veteran is competent to give evidence about what he is capable of experiencing; i.e., that he experienced chest pain, headaches and nosebleeds in service and that he first sought treatment shortly after his discharge from service in 1969 and was diagnosed with hypertension.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno, 6 Vet. App. 465, 469.  But, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a layperson is not competent to provide evidence as to more complex medical questions as in this case.  Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Similarly, the Board finds that the April 2007 statements from the Veteran's friend and sister are not competent to establish the presence of hypertension within one year of the Veteran's discharge from service because symptoms of hypertension are not clearly observable.  

The Veteran has made statements during examinations and given testimony at hearings that are inconsistent regarding his medical history.  At his February 2005 VA examination he reported he was initially diagnosed with hypertension six years after his discharge; however, during his August 2008 hearing he testified that he was initially given medication and bed rest in service to lower his blood pressure.  He later reported during his November 2008 VA examination and at his October 2009 hearing that a doctor initially diagnosed him with hypertension shortly after his discharge.  

These accounts are internally inconsistent, and are also inconsistent with objective contemporaneous clinical evidence on file: his service treatment records show no evidence that he was administered medication for high blood pressure or issued bed rest.  Further, VA treatment records in 2004 only show a ten-year history of hypertension.  The Board finds that given the Veteran's inconsistent statements regarding the medical history of his hypertension in relation to its etiology, those conflicting statements do not provide credible evidence as to whether the etiology of any present hypertension is related to service.  Thus those statements are not probative on the essential matter of nexus.

The Veteran has submitted the medical opinion of his treating physician, Dr. McCray, to the effect that elevated blood pressure readings in service establish that he had hypertension in service.  This opinion is in conflict with that of the VA examiner, who stated there is no evidence of hypertension until at least six years after the Veteran's discharge from service, that his elevated blood pressure readings in service were insufficient to constitute a hypertension diagnosis, and that those readings were not an early manifestation of his later diagnosed hypertension.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet App. 429, 433 (1995).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Although the Veteran's private physician reviewed the Veteran's claims file in rendering his opinion that the elevated blood pressure readings were evidence of hypertension in service, the Board favors the opinions of the multiple VA examinations in February 2005, November 2008 and May 2010.  All of the VA examiners reviewed the record as well, and the May 2010 examiner in particular provided a clear rationale for his findings of why the elevated blood pressure readings did not constitute a diagnosis of hypertension, and provided medical authority to corroborate his findings.  Also, in the April 2013 addendum the examiner offered a logical and persuasive rationale for his opinion that the elevated readings were not an early manifestation of a later diagnosed hypertension.  The opinion and rationale are consistent with the remaining medical history of the Veteran's hypertension.  Thus, the opinions of the VA examiners more fully comply with the criteria articulated in Nieves-Rodriguez and are deemed more probative on the matter of nexus.

In contrast, the Veteran's private treating physician offered no rationale for his opinion that the elevated blood pressure readings in service represented an untreated hypertension.  That opinion does not provide probative evidence of a rationale to support his opinion or to rebut the VA examiners' opinions.  

As the most probative medical or other probative evidence shows hypertension was not manifest within one year of the Veteran's discharge from service, a service connection cannot be presumed under 38 C.F.R. § 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim for service connection for hypertension, and there is no doubt to be resolved.  Accordingly, service connection for hypertension is not warranted.  Gilbert, 1 Vet. App. 49, 54-55.








ORDER

Service connection for hypertension is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


